MEMORANDUM OF DECISION.
Plaintiff Gladys I. Seaborne has appealed to this court from the Superior Court’s decision on the remand ordered by us in Seaborne v. Look, 464 A.2d 221 (Me.1983) (Seaborne I). There we directed the Superior Court on remand to determine the question “whether or not the real estate standing in the name of Mrs. Seaborne’s husband was in fact taxed to her in 1980 as one in possession, so as to make her a party aggrieved by the assessment.” Id. at 222-23. After an evidentiary hearing the Superior Court found as a fact “that the real estate in question [in Jonesport] was assessed to Ira Seaborne, and not to Gladys Seaborne as one in possession,” and on the basis of that finding dismissed Mrs. Seaborne’s action because of her lack of standing. On this second appeal the Superior Court's finding of fact may be disturbed only if clearly erroneous. M.R.Civ.P. 52(a). Since the record contains no evidence in contradiction of that finding, Mrs. Seaborne failed on remand to establish her standing on the sole ground left open by Seaborne I.
The entry is:
Judgment of dismissal affirmed.
All concurring.